DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks
Examiner acknowledges applicants’ reply dated December 10, including arguments and amendments.

Claims 1 – 20 remain pending.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over Law, et al., U.S. PG_Pub. No. 2007/0150342 (hereafter, “Law”), in view of Paparizos, et al., U.S. PG-Pub. .

As to Claim 1, Law discloses: a method for searching a database using a user entered search query, the method comprising:
receiving, by a computer, a user entered search query ([0027], referring to types of user inputs, including string queries);
identifying, by a computer, one or more phrases in the search query ([0091], referring to the function of the keyword extractor 202);
comparing, by the computer, the one or more phrases to an entity identifier database to determine whether the one or more phrases are associated with one or more entity identifiers in the entity identifier database by applying condition-action rules based on performing natural language processing (NLP) rules to the search query ([0091], referring to the function of the keyword extractor 202, including the identification of categories or parameters; and [0093], referring to natural language processing of the input string);
identifying, by the computer, taxonomy variants for the one or more phrases ([0093], referring to synonym generation, disclosed as “alternate keyword sources 205); and
creating, by a computer, a search string that includes the search query, the associated entity identifiers, and the identified taxonomy variants (Fig. 3, wherein the keyword extractor and other processes generate a blended query, which is disclosed at [0138] to be used to generate results).

Law does not appear to explicitly disclose: wherein at least one condition-action rule includes breaking the search query into individual phrases and analyzing each of the individual phrases in the search query from left to right, or wherein the entity identifier 

Paparizos discloses: wherein at least one condition-action rule includes breaking the search query into individual phrases and analyzing each of the individual phrases in the search query from left to right ([0031], “Segmentation (that is, pattern matching) is performed by the annotation mechanism 334 to break the query into meaningful pieces, annotating them with token classes. In one implementation, there are various candidate patterns, and for each candidate pattern, the annotation mechanism 334 maps tokens, e.g., using an LR(1) parsing process, namely single lookahead, matching maximum sub-pattern left to right.”).

It would have been obvious to one having ordinary skill in this art before the effective filing date of the invention, having the teachings of Law and Paparizos before him/her, to have modified the query phrase analysis of Law with the segmentation processing from Paprizos, in order to generate more desirable search results by the process of phrase matching, which is assisted by phrase segmentation (See Law at [0091], “In cases where the request may be lacking keywords, or where additional keywords would be desirable in order to ascertain the most optimal parameters, keyword extractor 202 identifies keywords using any of various techniques…”)

Law, as modified by Paparizos, does not appear to explicitly disclose: wherein the entity identifier database is configured to receive a request by the user, via an entity entry module, to add an entity identifier to the database, or remove an entity identifier from the database

col. 5, lines 27 – 42, “When the natural language processing portion of a natural language processing system generates a request for registration /deletion into/from a dictionary (hereafter, to be referred to as a dictionary edit), the local user dictionary management portion 6 executes ordinary dictionary editing for the local user dictionary…”).

It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention, having the teachings of Law, Paparizos, and Sugiyama before him/her, to have modified the entity identifier database of Law with user-edited dictionary from Sugiyama, in order to expand upon the related keyword processor disclosed by Law at [0093], enabling the system to identify a wider range of synonyms.

As to Claim 2, Law, as further modified, discloses: searching, by the computer, a database using the created search string (Law, [0138], referring to the generation of results based on the blended query);
ranking the database search results in order to determine which database search result to display when multiple different search results have been returned when conducting the database search, wherein the ranking of the database search results is based on two or more of: a department the user works for, a position of the user, user statistics (Law, Fig. 4, item 408: Dynamically Reorder Advertisements Based on Priority Parameter; and [0127], referring to user history being used to affect rank);
and displaying, by the computer, the database search results (Law, Fig. 4, item 416, wherein the results of the query are returned to the user).

Claim 3, Law, as further modified, discloses: wherein the entity database is an internal schema that is applied to data contained within the database (Law, [0091], referring to the keyword extractor, shown at Fig. 2a to be internal to the system 200).

As to Claim 4, Law, as further modified, discloses: wherein the one or more entity identifiers comprise at least one of the group comprising: a product, a time interval, a brand, a type of service, and a location (Law, [0058], referring to the Brand parameter).

As to Claim 5, Law, as further modified, discloses: wherein the applying condition-action rules based on performing natural language processing (NLP) rules to the search query further comprises:
applying, by the computer, the condition-action rules to a phrase in the search query containing a single word (Law, [0029], referring to a “keyword” including any number of words);
increasing, by the computer, the phrase containing a single word to a phrase containing at least one additional word (Law, [0093], referring to the Related Keyword Processor 204 identifying alternate keywords to augment the query); and
reapplying, by the computer, the condition-action rules to the increased phrase (Law, Fig. 4, item 416, wherein the results of the query are returned to the user).

As to Claim 6, Law, as further modified, discloses: wherein the ranking of the database search results comprises determining, by the computer, if there is a statistical trend in a subject matter for the query and ranking the multiple different search results to reflect the statistical trend of the subject matter (Law, [0104], referring to artificial rank manipulation based on keyword trends).

Claim 7, Law, as further modified, discloses: wherein the ranking of the database search results comprises determining, by the computer, an ambiguity score for the database search results, the ambiguity score being based on at least one of the group comprising: the number of search results being returned, an error in the search query and an error in the search string (Law, [0070], “If a required parameter is not ascertainable, the routing system 104 sends an error to the requester 102 to provide necessary parameters.”).

As to Claim 8, Law discloses: a computer program product for searching a database using a user entered search query, the computer program product comprising: one or more non-transitory computer-readable storage media and program instructions stored on the one or more non-transitory computer-readable storage media ([0208], referring to computer-executable instructions stored on a medium), the program instructions comprising:
receiving a user entered search query ([0027], referring to types of user inputs, including string queries);
identifying one or more phrases in the search query ([0091], referring to the function of the keyword extractor 202);
comparing, by the computer, the one or more phrases to an entity identifier database to determine whether the one or more phrases are associated with one or more entity identifiers in the entity identifier database by applying condition-action rules based on performing natural language processing (NLP) rules to the search query ([0091], referring to the function of the keyword extractor 202, including the identification of categories or parameters; and [0093], referring to natural language processing of the input string);
[0093], referring to synonym generation, disclosed as “alternate keyword sources 205); and
creating a search string that includes the search query, the associated entity identifiers, and the identified taxonomy variants (Fig. 3, wherein the keyword extractor and other processes generate a blended query, which is disclosed at [0138] to be used to generate results).

Law does not appear to explicitly disclose: wherein at least one condition-action rule includes breaking the search query into individual phrases and analyzing each of the individual phrases in the search query from left to right, or wherein the entity identifier database is configured to receive a request by the user, via an entity entry module, to add an entity identifier to the database, or remove an entity identifier from the database.

Paparizos discloses: wherein at least one condition-action rule includes breaking the search query into individual phrases and analyzing each of the individual phrases in the search query from left to right ([0031], “Segmentation (that is, pattern matching) is performed by the annotation mechanism 334 to break the query into meaningful pieces, annotating them with token classes. In one implementation, there are various candidate patterns, and for each candidate pattern, the annotation mechanism 334 maps tokens, e.g., using an LR(1) parsing process, namely single lookahead, matching maximum sub-pattern left to right.”).

It would have been obvious to one having ordinary skill in this art before the effective filing date of the invention, having the teachings of Law and Paparizos before him/her, to have modified the query phrase analysis of Law with the segmentation processing from Paprizos, in order to generate more desirable search results by the process of phrase 

Law, as modified by Paparizos, does not appear to explicitly disclose: wherein the entity identifier database is configured to receive a request by the user, via an entity entry module, to add an entity identifier to the database, or remove an entity identifier from the database

Sugiyama discloses: wherein the entity identifier database is configured to receive a request by the user, via an entity entry module, to add an entity identifier to the database, or remove an entity identifier from the database (col. 5, lines 27 – 42, “When the natural language processing portion of a natural language processing system generates a request for registration /deletion into/from a dictionary (hereafter, to be referred to as a dictionary edit), the local user dictionary management portion 6 executes ordinary dictionary editing for the local user dictionary…”).

It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention, having the teachings of Law, Paparizos, and Sugiyama before him/her, to have modified the entity identifier database of Law with user-edited dictionary from Sugiyama, in order to expand upon the related keyword processor disclosed by Law at [0093], enabling the system to identify a wider range of synonyms.

Claim 9, Law, as further modified, discloses: searching a database using the created search string (Law, [0138], referring to the generation of results based on the blended query);
ranking the database search results in order to determine which database search result to display when multiple different search results have been returned when conducting the database search, wherein the ranking of the database search results is based on two or more of: a department the user works for, a position of the user, user statistics (Law, Fig. 4, item 408: Dynamically Reorder Advertisements Based on Priority Parameter; and [0127], referring to user history being used to affect rank); and
displaying the database search results (Law, Fig. 4, item 416, wherein the results of the query are returned to the user).

As to Claim 10, Law, as further modified, discloses: wherein the entity database is an internal schema that is applied to data contained within the database (Law, [0091], referring to the keyword extractor, shown at Fig. 2a to be internal to the system 200).

As to Claim 11, Law, as further modified, discloses: wherein the one or more entity identifiers comprise at least one of the group comprising: a product, a time interval, a brand, a type of service, and a location (Law, [0058], referring to the Brand parameter).

As to Claim 12, Law, as further modified, discloses: wherein the applying condition-action rules based on performing natural language processing (NLP) rules to the search query further comprises:
applying, by the computer, the condition-action rules to a phrase in the search query containing a single word (Law, [0029], referring to a “keyword” including any number of words);
Law, [0093], referring to the Related Keyword Processor 204 identifying alternate keywords to augment the query); and
reapplying, by the computer, the condition-action rules to the increased phrase (Law, Fig. 4, item 416, wherein the results of the query are returned to the user).

As to Claim 13, Law, as further modified, discloses: wherein the ranking of the database search results comprises determining, by the computer, if there is a statistical trend in a subject matter for the query and ranking the multiple different search results to reflect the statistical trend of the subject matter (Law, [0104], referring to artificial rank manipulation based on keyword trends).

As to Claim 14, Law, as further modified, discloses: wherein the ranking of the database search results comprises determining, by the computer, an ambiguity score for the database search results, the ambiguity score being based on at least one of the group comprising: the number of search results being returned, an error in the search query and an error in the search string (Law, [0070], “If a required parameter is not ascertainable, the routing system 104 sends an error to the requester 102 to provide necessary parameters.”).

As to Claim 15, Law discloses: a computer system for searching a database using a user entered search query the computer system comprising: one or more computer processors, one or more computer-readable storage media, and program instructions stored on one or more of the computer-readable storage media for execution by at least one of the one or more processors ([0208], referring to the system being performed by a general purpose computer), the program instructions comprising:
[0027], referring to types of user inputs, including string queries);
identifying one or more phrases in the search query ([0091], referring to the function of the keyword extractor 202);
comparing, by the computer, the one or more phrases to an entity identifier database to determine whether the one or more phrases are associated with one or more entity identifiers in the entity identifier database by applying condition-action rules based on performing natural language processing (NLP) rules to the search query ([0091], referring to the function of the keyword extractor 202, including the identification of categories or parameters; and [0093], referring to natural language processing of the input string);
identifying, by the computer, taxonomy variants for the one or more phrases ([0093], referring to synonym generation, disclosed as “alternate keyword sources 205); and
creating a search string that includes the search query, the associated entity identifiers, and the identified taxonomy variants (Fig. 3, wherein the keyword extractor and other processes generate a blended query, which is disclosed at [0138] to be used to generate results).

Law does not appear to explicitly disclose: wherein at least one condition-action rule includes breaking the search query into individual phrases and analyzing each of the individual phrases in the search query from left to right, or wherein the entity identifier database is configured to receive a request by the user, via an entity entry module, to add an entity identifier to the database, or remove an entity identifier from the database.

Paparizos discloses: wherein at least one condition-action rule includes breaking the search query into individual phrases and analyzing each of the individual phrases in the [0031], “Segmentation (that is, pattern matching) is performed by the annotation mechanism 334 to break the query into meaningful pieces, annotating them with token classes. In one implementation, there are various candidate patterns, and for each candidate pattern, the annotation mechanism 334 maps tokens, e.g., using an LR(1) parsing process, namely single lookahead, matching maximum sub-pattern left to right.”).

It would have been obvious to one having ordinary skill in this art before the effective filing date of the invention, having the teachings of Law and Paparizos before him/her, to have modified the query phrase analysis of Law with the segmentation processing from Paprizos, in order to generate more desirable search results by the process of phrase matching, which is assisted by phrase segmentation (See Law at [0091], “In cases where the request may be lacking keywords, or where additional keywords would be desirable in order to ascertain the most optimal parameters, keyword extractor 202 identifies keywords using any of various techniques…”)

Law, as modified by Paparizos, does not appear to explicitly disclose: wherein the entity identifier database is configured to receive a request by the user, via an entity entry module, to add an entity identifier to the database, or remove an entity identifier from the database

Sugiyama discloses: wherein the entity identifier database is configured to receive a request by the user, via an entity entry module, to add an entity identifier to the database, or remove an entity identifier from the database (col. 5, lines 27 – 42, “When the natural language processing portion of a natural language processing system generates a request for registration /deletion into/from a dictionary (hereafter, to be referred to as a dictionary edit), the local user dictionary management portion 6 executes ordinary dictionary editing for the local user dictionary…”).

It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention, having the teachings of Law, Paparizos, and Sugiyama before him/her, to have modified the entity identifier database of Law with user-edited dictionary from Sugiyama, in order to expand upon the related keyword processor disclosed by Law at [0093], enabling the system to identify a wider range of synonyms.

As to Claim 16, Law, as further modified, discloses: searching a database using the created search string (Law, [0138], referring to the generation of results based on the blended query);
ranking the database search results in order to determine which database search result to display when multiple different search results have been returned when conducting the database search, wherein the ranking of the database search results is based on two or more of: a department the user works for, a position of the user, user statistics (Law, Fig. 4, item 408: Dynamically Reorder Advertisements Based on Priority Parameter; and [0127], referring to user history being used to affect rank); and
displaying the database search results (Law, Fig. 4, item 416, wherein the results of the query are returned to the user).

As to Claim 17, Law, as further modified, discloses: wherein the entity database is an internal schema that is applied to data contained within the database (Law, [0091], referring to the keyword extractor, shown at Fig. 2a to be internal to the system 200).

Claim 18, Law, as further modified, discloses: wherein the one or more entity identifiers comprise at least one of the group comprising: a product, a time interval, a brand, a type of service, and a location (Law, [0058], referring to the Brand parameter).

As to Claim 19, Law, as further modified, discloses: wherein the applying condition-action rules based on performing natural language processing (NLP) rules to the search query further comprises: applying, by the computer, the condition-action rules to a phrase in the search query containing a single word (Law, [0029], referring to a “keyword” including any number of words);
increasing, by the computer, the phrase containing a single word to a phrase containing at least one additional word (Law, [0093], referring to the Related Keyword Processor 204 identifying alternate keywords to augment the query); and
reapplying, by the computer, the condition-action rules to the increased phrase (Law, Fig. 4, item 416, wherein the results of the query are returned to the user).

As to Claim 20, Law, as further modified, discloses: determining, by the computer, if there is a statistical trend in a subject matter for the query and ranking the multiple different search results to reflect the statistical trend of the subject matter (Law, [0104], referring to artificial rank manipulation based on keyword trends); and
determining, by the computer, an ambiguity score for the multiple different search results, the ambiguity score being based on at least one of the group comprising: the number of search results being returned, an error in the search query and an error in the search string (Law, [0070], “If a required parameter is not ascertainable, the routing system 104 sends an error to the requester 102 to provide necessary parameters.”).

Response to Arguments


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIRAV K KHAKHAR whose telephone number is (571)270-1004.  The examiner can normally be reached on Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NIRAV K KHAKHAR/Examiner, Art Unit 2167   

/ROBERT W BEAUSOLIEL JR/Supervisory Patent Examiner, Art Unit 2167